


116 HR 7137 IH: Police Reform Act of 2020
U.S. House of Representatives
2020-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 7137
IN THE HOUSE OF REPRESENTATIVES

June 8, 2020
Mr. Richmond introduced the following bill; which was referred to the Committee on the Judiciary

A BILL
To prohibit the receipt of funds under the Edward Byrne Memorial State and Local Law Enforcement Assistance Program and associated grant programs by State and local government units that have failed to adopt use-of-force policies and other policies that meet minimum standards; require State and local government units that operate law enforcement training programs funded by the Byrne program and associated grant programs to train officers in de-escalation and mental health crisis intervention and to publicly disseminate use-of-force policies; to require the promulgation of protocols for the investigation and reporting of instances of the use of deadly force by Federal law enforcement officers; to provide for grants to community supervision offices for training in de-escalation techniques and to other personnel, and for other purposes.


1.Short titleThis Act may be cited as the Police Reform Act of 2020. 2.FindingsCongress finds the following:
(1)Law enforcement officers in the United States have always been appropriately empowered to use force, including deadly force, when necessary to apprehend suspects, protect public safety, and respond to imminent threats. The use of force by law enforcement, however, must be exercised with due regard to constitutional limits, proportionality, norms of human dignity, and the importance of harmonious police-community relations. (2)In recent years, community unrest has been sparked by incidents where law enforcement officers have used excessive or disproportionate force, failed to deescalate encounters with civilians, or failed to follow departmental policies and use-of-force matrices, especially in communities of color.
(3)Grassroots organizations like the National Association for the Advancement of Colored People, the American Civil Liberties Union, the National Council of La Raza, the National Urban League, National Congress of American Indians, and the National Asian Pacific American Legal Consortium have monitored allegations of police misconduct, while membership organizations such as the National Sheriffs’ Association, Fraternal Order of Police, and National Association of School Resource Officers have represented the interests of Federal, State, local, and Indian tribal law enforcement groups and with the civilian community on matters of common interest. (4)Where excessive or disproportionate force is employed by law enforcement officers, hostility is created between local communities and law enforcement, reducing the effectiveness of efforts to reduce crime and promote public safety.
(5)Police training in the United States is largely focused upon operational, investigatory, and tactical concerns, with less time and focus on issues relating to proportionality in the use of force, de-escalation, and constitutional norms and limits. (6)Models for proportionate exercise of the use of force exist. For example, the Police Executive Research Forum, a national organization of police officials, has developed guidelines advocating for a guardian model for policing. These principles stress respect for human life, more restrictive standards for the use of force, proportionality and de-escalation techniques, and transparent and independent post-action investigations.
(7)The issues surrounding law enforcement use of force are especially difficult when it comes to police interactions with persons undergoing mental health crises, which occurs in as much as 20 percent of all police-civilian encounters. Law enforcement training too often fails to prepare officers to deal effectively and compassionately with people with mental health disorders or partner with mental health crisis interventionists or specialists. (8)Programs promoting alternative responses to mental health calls, including Crisis Intervention Training (CIT) programs, have had a substantial positive impact on police interactions with those undergoing a mental health crisis or persons with physical, developmental, or intellectual disabilities. In a CIT program, selected officers are trained to identify persons undergoing a crisis, employ de-escalation techniques, and serve as liaison between police and mental health agencies, or partner with mental health responders outside the law enforcement agency. Studies have shown that CIT training is associated with reductions in arrests, increased diversions to mental health services, and positive changes in police attitudes and responses toward persons undergoing a mental health crisis.
(9)Since 2017, the Federal Bureau of Investigation has administered the National Use-of-Force Data Collection, which seeks to compile data on police-civilian encounters that cause death or serious bodily injury, or where an officer discharges a weapon. Law enforcement officials have partnered with the FBI in creating this data collection method, including the Association of State Criminal Investigative Agencies, Association of State Uniform Crime Reporting Programs, International Association of Chiefs of Police, Major Cities Chiefs Association, Major County Sheriffs of America, National Organization of Black Law Enforcement Executives, National Sheriffs’ Association, and the Police Executive Research Forum. 3.Minimum standards for use-of-force policies; Use-of-Force Review Boards; decertification of officers (a)Notwithstanding any other provision of law, no State or unit of local government shall be eligible to receive funding under part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.) unless that State or unit of local government has adopted a use-of-force training policy that, in substantial effect and at a minimum, trains officers to adhere to the following standards and permits—
(1)use of objectively reasonable and proportionate force only to effect arrest, to prevent escape, or to overcome resistance; (2)use of deadly force only when the officer has an objectively reasonable belief, based on the totality of the circumstances that such force is necessary to—
(A)defend against an imminent threat of death or serious bodily injury to the officer or to another person who is not the subject of the use of deadly force;  (B)apprehend a fleeing person for any suspected felony that threatened or resulted in death or serious bodily injury, if the officer reasonably believes that the person will cause imminent death or serious bodily injury to another person who is not the subject of the use of deadly force, unless immediately apprehended;
(C)where feasible, the officer shall, prior to the use of deadly force, make reasonable efforts to identify themselves as a law enforcement officer and to warn that deadly force may be used, unless the officer has objectively reasonable grounds to believe the person is aware of those facts; and (D)law enforcement officers observing an encounter where they have reason to believe, based on the totality of the circumstances, that a violation of the use of the agency’s use of deadly force policy is occurring have a duty to intervene in order to prevent the use of deadly force in violation of the agency’s policy; and
(3)for purposes of this subsection, in order for a State or unit of local government to be eligible to receive funding under this statute, its use-of-force training policies must, at a minimum, define— (A)deadly force as any use of force that creates a substantial risk of causing death or serious bodily injury, including, but not limited to—
(i)the discharge of a firearm; (ii)the use of carotid holds or blows; and
(iii)upper vertebrae strikes and holds; (B)the threat of death or serious bodily injury as imminent when, based on the totality of the circumstances, an objectively reasonable officer in the same situation would believe that a person has the present ability, opportunity, and intent to presently cause death or serious bodily injury to the officer or another person who is not the subject of the use of deadly force;
(C)the use of deadly force as necessary only when a law enforcement officer has an objectively reasonable belief, based on the totality of the circumstances, that death or serious bodily injury will occur to the officer or to another person, who is not the subject of the use of deadly force, but for the use of deadly force. In determining whether deadly force is necessary, a reasonable officer shall evaluate whether, under the totality of the circumstances, other means or techniques are available to prevent death or serious bodily injury and are feasible under the totality of the circumstances; and (D)the totality of the circumstances to mean all facts known to the officer at the time, including the conduct of the officer and the subject leading up to the use of deadly force.
(b)Use-of-Force Review BoardsNotwithstanding any other provision of law, no State or unit of local government shall be eligible to receive funding under part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.) unless that State or unit of local government has instituted a board (in this Act referred to as a Review Board) to review incidents of the use of deadly force and allegations of the use of excessive force by law enforcement officers. (1)To meet the requirements of this Act, a Review Board must—
(A)consist of no more than 5 persons, and a majority of the membership of this Review Board must not be current or former members of a Federal, State, or local law enforcement agency; (B)have the power, consistent with governing law, to subpoena documents or compel testimony; and
(C)consistent with governing law regarding the privacy of individuals, issue a written, publicly available summary or disposition of its proceedings. (2)At the discretion of the Attorney General, a State or unit of local government may be exempted from the requirements of this subsection of this Act for a period of up to 12 months from the enactment of this Act, which exemption may be renewed for an additional 12 months.
(c)Decertification of OfficersNotwithstanding any other provision of law, no State or unit of local government shall be eligible to receive funding under part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.) unless that State or unit of local government has in place an adequate process or procedure to revoke the law enforcement officer or peace officer certification (as determined under State law) of any officer adjudged guilty or responsible, in any criminal, civil, or administrative proceeding, of causing death or serious bodily injury to any person in violation of governing law or law enforcement agency use-of-force standards. (1)No later than 180 days after the enactment of this Act, the Attorney General shall issue guidance regarding the requirements for the adequacy of a process or procedure to revoke law enforcement officer or peace officer certification under this provision, taking into account the due process rights of law enforcement officers and the substantive Constitutional rights of civilians.
(2)At the discretion of the Attorney General, a State or unit of local government may be exempted from the requirements of this subsection of this Act for a period of up to 12 months from the enactment of this Act, which exemption may be renewed for an additional 12 months. 4.De-escalation and use-of-force training (a)Training requirementFor each fiscal year after the expiration of the period specified in subsection (e) in which a State or unit of local government receives a grant under part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.), the State or unit of local government shall require that, for an appropriate amount of time so as to ensure effective training, all individuals enrolled in a training academy of a law enforcement agency of the State or unit of local government and all law enforcement officers of the State or unit of local government fulfill a training session of no less than 16 hours on de-escalation techniques each fiscal year (or, in the case of an academy of a law enforcement agency, a unit of no less than 24 hours) that at a minimum includes—
(1)the use of alternative non-lethal methods of applying force and techniques that assist the officer in preventing escalation of any situation where force is likely to be used; (2)verbal and physical tactics to minimize the need for the use of force, with an emphasis on communication, negotiation, de-escalation techniques, and slowing the pace of a police-civilian encounter;
(3)the use of the lowest level of force that is a practical and safe response to an identified threat, with regular re-evaluation of the threat level throughout a police-civilian encounter; (4)principles of using distance, cover, and time when approaching and managing critical incidents, in order to create a reaction gap;
(5)strategies for managing interactions with persons undergoing mental health crises, including at least one of— (A)crisis intervention strategies drawn from established, evidence-based CIT programs to appropriately identify and respond to individuals suffering from mental health or substance abuse issues, with an emphasis on de-escalation tactics and promoting effective communication;
(B)strategies emphasizing the use of collaborative teams of mental health professionals and law enforcement officers co-responding to mental health calls; (C)mobile crisis team strategies emphasizing the use of teams of trained mental health professionals responding directly to mental health calls; or
(D)crisis stabilization center strategies emphasizing the use and operation of specialized facilities that can receive people experiencing mental health crises and that law enforcement, collaborative and co-responder teams, mobile crisis teams and others can transport people to when responding to mental health calls; and (6)other evidence-based approaches, as found by the Attorney General, that enhance de-escalation skills and tactics.
(b)Scenario-Based trainingTraining described in subsection (a) shall be conducted with an emphasis on training that employs theories of de-escalation techniques and applies them to practical on-the-job scenarios that law enforcement officers regularly encounter. (c)Cross-TrainingTo the extent practicable, principles of training as described in subsection (a) shall be applied to other training conducted at an academy or by the State or unit of local government, including but not limited to training on Constitutional requirements.
(d)Any State or unit of local government receiving funds pursuant to this Act shall designate at least one officer to serve as resource officer for purposes of the training described in subsection (a), who shall assist in developing and carrying out the training unit described in that subsection. To the extent practicable, this officer shall be trained at the Federal Bureau of Investigation Academy or substantially similar law enforcement training program at least once every two years. The FBI Academy is directed to develop programs, consistent with the principles described in subsection (a), to train resource officers to carry out their unit development and training duties within 180 days of the enactment of this Act. States or units of local government receiving funds pursuant to this Act shall allocate funds from grants received under this Act to the extent practicable to facilitate FBI training of resource officers. (e)Compliance and ineligibility (1)Compliance dateBeginning not later than 1 year after the date of this Act, each State or unit of local government receiving a grant shall comply with subsection (a), except that at its discretion the Attorney General may grant an additional 12 months to a State or unit of local government to become compliant.
(2)Ineligibility for fundsFor any fiscal year after the expiration of the period specified in paragraph (1), a State or unit of local government that fails to comply with subsection (a), shall be subject to a reduction of not less than 25 percent and not more than 40 percent of the funds (the precise reduction to be determined at the discretion of the Attorney General) that would otherwise be allocated for that fiscal year to the State or unit of local government under subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.), whether characterized as the Edward Byrne Memorial State and Local Law Enforcement Assistance Programs, the Local Government Law Enforcement Block Grants Program, the Edward Byrne Memorial Justice Assistance Grant Program, or otherwise; except that, in the case of a State or unit of local government that fails to comply with subsection (a) in two consecutive fiscal years, the reduction shall not be less than 50 percent of such funds. (f)Grant scoringOffice of Justice Programs shall give a priority in all grant programs to any State or unit of local government deemed fully compliant with the provisions of this Act.
(g)ReallocationAmounts not allocated under a program referred to in subsection (e)(2) to a State or unit of local government for failure to fully comply with subsection (a) shall be reallocated under that program to States and units of local government that have not failed to comply with this section. (h)Evidence-Based practicesFor purposes of subsection (a), the Attorney General shall maintain a list of evidence-based practices it determines is successful in enhancing de-escalation skills of law enforcement officers, as compiled by the Police Executive Research Forum (or other organization or organizations as designated by the Attorney General). The Attorney General shall regularly update this list as needed and shall publish the list to the public on a yearly basis in the Federal Register.
(i)Data collection and reportingFor each fiscal year after the expiration of the period specified in subsection (e) in which a State or unit of local government receives a grant under part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.), the State or unit of local government receiving funds under this Act shall report data on use-of-force incidents pursuant to the National Use-of-Force Data Collection administered by the Federal Bureau of Investigation. State and units of local government that already collect such data in a format and manner comparable to the National Use-of-Force Data Collection shall be eligible to report that data pursuant to their existing system of data collection, at the discretion of the Attorney General. The Attorney General shall, within five years of enactment of this Act, undertake a comprehensive analysis of the effect of this Act on instances and rates of use of force among States and units of local government receiving funding under this Act, which analysis shall be released to the public. (j)Use-of-Force policies; development and public availabilityFor each fiscal year after the expiration of the period specified in subsection (e) in which a State or unit of local government receives a grant under part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.), the State or unit of local government receiving funds under this Act shall—
(1)develop and adopt a use-of-force policy that is consistent with the principles and techniques identified in subsection (a) and that identifies the appropriate uses of, at the least— (A)blunt impact force by baton or projectile;
(B)chemical sprays or projectiles; (C)conducted energy devices or tasers;
(D)unleashed canines; (E)vehicle strikes;
(F)chokeholds; and (G)potentially lethal force;
(2)submit that policy to the Attorney General for a determination that this policy is consistent with the principles and techniques identified in sections 3 and 4 of this Act and otherwise meets the requirements of this Act; and (3)upon the determination of the Attorney General that the use-of-force policy is compliant, the State or unit local government shall post that use-of-force policy on its public website, or if it does not maintain a public website, otherwise make the policy reasonably available to members of the public.
5.Investigations of use of deadly force by law enforcement
(a)Not later than 180 days after the enactment of this Act, the Attorney General shall develop a formal mechanism by which States and units of local government receiving funds pursuant to this Act can request that the Attorney General direct the Federal Bureau of Investigation (or other appropriate Federal law enforcement agency) to assist with the investigation of an incident of use of force, which request shall not be unreasonably denied, and shall issue guidance for the manner of conducting such investigations, including the release of officer-worn body camera footage and the manner of reporting the findings of such investigations to State and local units of government or prosecutorial bodies, as appropriate. (b)Notwithstanding any other provision of law, no State or unit of local government shall be eligible to receive funding under part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.) unless that State or unit of local government has amended any law, policy, or agreement that shields information related to officer use of force or disciplinary records from public view.
(c)Nothing in this Act shall be construed as limiting, modifying, or otherwise amending the Attorney General’s power to investigate and/or bring an enforcement action against State and local units of government or law enforcement agencies under any other provision of law. 6.Justice Assistance Grants for community supervision programs; Support for personnel (a)Title 34 of United States Code section 10152(a)(1) is amended to add the following provision: (I) Community supervision programs, for support of evidence-based supervision techniques.
(b)For Justice Assistance Grants made pursuant to the above provision, priority shall be given to programs to provide training to community supervision officers consistent with the de-escalation techniques and principles described in section 4 of this Act. (c)In each State making subgrants pursuant to the Justice Assistance Grants program, whether characterized as the Edward Byrne Memorial State and Local Law Enforcement Assistance Programs, the Local Government Law Enforcement Block Grants Program, the Edward Byrne Memorial Justice Assistance Grant Program, or otherwise, to support the salaries of personnel in part or in whole, not less than 10 percent of the total amount of salary support shall be expended in support of behavioral or mental health specialists, assessment and evaluation specialists, reentry services specialists, public defenders, or any other mental or behavioral health department personnel required to execute programs described in subsection 4(a)(5) of this Act.
7.Development of National Law Enforcement AcademyNot later than 365 days after the date of enactment of this Act, the Director of the FBI shall present a plan to develop the National Law Enforcement Academy. The National Law Enforcement Academy is intended to be a ninety-day residential college for best practices training for local law enforcement officers. 8.Attorney General guidanceNot later than 180 days after the date of enactment of this Act, the Attorney General shall issue guidance for the benefit of States and units of local government on compliance with the requirements of this Act.

